DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7,10,11,13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bao (CN 109480714 A) in view of Lee et al. (KR 20110041721 A).
Bao discloses a robot maintenance station 100 for maintenance of a cleaning robot 200, comprising: a dock base 101, configured to be dockable with the cleaning robot 200, and a maintenance station body (potion above base 101), arranged in operable connection with the dock base 101 and provided with a suction unit 107, wherein the suction unit 107 is configured to provide suction power for sucking garbage, wherein the maintenance station body is provided with a garbage receptacle 104 and a suction tube 106, the suction tube 106 is in flow communication with the suction unit 107 and is configured to guide the garbage into the garbage receptacle 104, and the garbage receptacle 104 is removably mounted at the top of the station 100, not at a side wall of the maintenance station body, as claimed.
Lee et al. disclose a robot maintenance station 200 for removing the dust contained within the floor cleaning robot 100, the station 200 including a dust receptacle 210 which is removable from an accommodating cavity in a sidewall of the station along a horizontal plane. Accordingly, it would have been obvious to one skilled in the art to provide for removal of the garbage receptacle 104 from the station 100 in Bao from a sidewall along a horizontal plane, in view of the practice as taught in Lee et al. Claims 1-3
The use of drawer-like sliding assemblies are known and obvious to one skilled in the art to include in the maintenance station 100 in Bao for aligning the receptacle 104 with the suction discharge opening in the station. Claims 4 and 5
The garbage receptacle 104 is provided with a docking port, and one end of the suction tube extends into the docking port and is connected to the docking port in a sealed manner when the garbage receptacle is mounted in the receiving cavity. Shown in figure 17. Claim 6
In Bao the receptacle 104 has a female receiving port and the suction tube 106 has a male protruding portion which fits into the receiving port, not reversed as claimed. 
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Accordingly, reversal of the female receiving port and the male protruding portion is considered to be an obvious modification per In re Gazda. Claim 7
Since the garbage receptacle 104 has porous sidewalls, the sidewall constitutes a strainer. Claim 10
Bao discloses a robot maintenance station 100 for maintenance of a cleaning robot 200, comprising: a dock base 101, configured to be dockable with the cleaning robot 200, and a maintenance station body (potion above base 101), arranged in operable connection with the dock base 101 and provided with a suction unit 107, wherein the suction unit 107 is configured to provide suction power for sucking garbage, wherein the maintenance station body is provided with a garbage receptacle 104 and a suction tube 106, the suction tube 106 is in flow communication with the suction unit 107 and is configured to guide the garbage into the garbage receptacle 104; wherein the cleaning robot comprises a robot body, and a bottom of the robot body is provided with a driving unit 216,217, and wherein the driving unit 216, 217 is configured to be dockable with the cleaning robot 200 to move on a surface to be cleaned (see fig.18).
The garbage receptacle 104 is removably mounted at the top of the station 100, not at a side wall of the maintenance station body, as claimed.
Lee et al. disclose a robot maintenance station 200 for removing the dust contained within the floor cleaning robot 100, the station 200 including a dust receptacle 210 which is removable from an accommodating cavity in a sidewall of the station along a horizontal plane. Accordingly, it would have been obvious to one skilled in the art to provide for removal of the garbage receptacle 104 from the station 100 in Bao from a sidewall along a horizontal plane, in view of the practice as taught in Lee et al. Claims 11
The robot maintenance station 100 comprises a signal transmitter for sending a docking signal, the cleaning robot 200 comprises a signal receiver for receiving the docking signal, and the controller is at least configured to control the cleaning robot 200 to be docked with the robot maintenance station 100 according to the docking signal (see English translation of Bao). Claim 13 
The dust box 104 is provided a garbage discharge port 203, the robot maintenance station is provided with the garbage receiving port 103, and the garbage discharge port 203 is aligned with the garbage receiving port 103 when the cleaning robot 100 moves to the dock base 101 and is docked with the robot maintenance station 100 (shown in fig.18). Claim 14
Bao discloses, in steps 2 and 3, the once the robot 200 is docked with the station 100, the controller of the maintenance station 100 senses contact between sheet 102 and contacts 210 of the robot 200, creates a signal to power the suction unit to withdraw dust from the cleaning robot. The difference from the claim is that Bao uses contacts 210 instead of the driving units (wheels) as claimed. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Accordingly, rearranging the contacts 210 of the robot 200 to be associated with the wheels of the robot and the wheels to contact the sheet 102 of the station 100 in Bao is considered to be an obvious design choice. Claim 15
Bao includes an accommodating cavity for the garbage receptacle 104, as does Lee et al. on the maintenance station body and the garbage receptacle 104 is removably mounted in the accommodating cavity. Claim 16
Bao, as modified by the teaching in Lee et al. to accommodate the receptacle 104 on the sidewall of the station 100 would provide for movement of the garbage receptacle 104 along a horizontal plane. Claim 17
The use of drawer-like sliding assemblies are known and obvious to one skilled in the art to include in the maintenance station 100 in Bao for aligning the receptacle 104 with the suction discharge opening in the station. Claim 18
The garbage receptacle 104 is provided with a docking port, and one end of the suction tube extends into the docking port and is connected to the docking port in a sealed manner when the garbage receptacle is mounted in the receiving cavity. Shown in figure 17. Claim 19
In Bao the receptacle 104 has a female receiving port and the suction tube 106 has a male protruding portion which fits into the receiving port, not reversed as claimed. 
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Accordingly, reversal of the female receiving port and the male protruding portion is considered to be an obvious modification per In re Gazda. Claim 20
  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Lee et al.  as applied to claims 11 above, and further in view of SO et al. (US 2021/0068604).
Bao is silent as to the features of claim 12. SO et al. disclose the cleaning robot 100 comprises a controller, a dust box, and a dust sensor, the dust sensor is configured to detect garbage volume in the dust box, the controller is electrically connected to the
dust sensor, and the controller is at least configured to control the cleaning robot to move toward the robot maintenance station when the garbage volume reaches a threshold (para.0043). Accordingly, it would have been obvious to one skilled in the art to provide a dust chamber sensor and controller connected to the senor in the cleaner in Boa, as taught by SO et al. in order to move the robot to the station 100 to empty the dust box 104, as taught in SO et al. Claim 12

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723